Title: To Thomas Jefferson from Jacob Sarly, 22 December 1789
From: Sarly, Jacob
To: Jefferson, Thomas



Sir
Ship America Wampoa, ChinaDecemr. the 22d. 1789

As the Commander of an American Ship I feel it a Duty incumbant on me to Inform you of any Circumstances which may affect the Dignity or Honour of my Country in this Quarter of the Glo[be].
And as it has been my study during my Abscence to Support the character of an American; I feel the Insult offered to our Colours  with double force by Foreigners wearing them without the smallest title to that Priviledge;
And as I Concieve that the only means of making ourselves respectable abroad depends on our Own Conduct, I could not pass over the present which is the Reason of my Troubling you;
There are here Sir two French ships (under American Colours) both I understand belonging to the Isle of France; the one Called the Washington, having the Papers of a ship of that Name which was sold some time since, and the former Captain a Mr. Haskell is the nominal Commander of the Present one;
The other is without any Papers except French and False Portuguese, which he endeavoured to Pass with at Macao, but that not being Permitted, they proceeded to this Port, under American Colours, and Fortunately for them they met with the Ship Jay, (Thomas Randall Esqr Commander,) a few miles below this, and who I am well informed for a small sum of money protects her as his Property;
This mode of Conduct from a Person under the Character of one coming from America has appeared to me extremely Irregular, and I think I should not do myself, nor my Country Justice, to be a Witness to such proceedings, without Conveying the Information of it to you. Independant of this, the Conduct of the Ship toward the British has been very Improper, and which has Cast a Reflection on our Flag here. I trust Sir you will Excuse the Liberty I have taken, and Attri[bute] it to no other than the Real Motive, that of Endeavouring to [keep] the Colours of America Sacred in Foreign Ports; And am Sir Your Most Obedient Servt.

Jacob Sarly

